TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 27, 2014



                                    NO. 03-12-00482-CR


                                  Melvin Auston, Appellant

                                              v.

                                 The State of Texas, Appellee




        APPEAL FROM 390TH DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
    MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. Therefore, the Court affirms the trial court’s judgment. However,

there was error in the judgment and sentence that requires correction. Therefore, the Court

modifies the trial court’s judgment to delete the deadly-weapon finding. The judgment of

conviction, as modified, is affirmed. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.